Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is entered into as of May 6, 2012 
by and between AMAG Pharmaceuticals, Inc., a Delaware corporation with offices
at 100 Hayden Avenue, Lexington, MA 02421 (the “Company”), and William K. Heiden
of [Address] (“you”).

 

Now therefore, in consideration of the premises and mutual agreements
hereinafter set forth, and intending to be legally bound hereby, the parties
hereto agree as follows:

 

1.                                       Position; Duties.

 

a)                                      Position.  You shall serve as President
and Chief Executive Officer of the Company.

 

b)                                     Duties.  You shall perform for the
Company the duties customarily associated with the office of President and Chief
Executive Officer and such other duties as may be assigned to you from time to
time by the Company’s Board of Directors (the “Board”) that are consistent with
the duties normally performed by those performing the role of the most senior
executives of similar entities.  You shall devote substantially your full
business time and best efforts to the performance of your duties hereunder and
the business and affairs of the Company and will not undertake or engage in any
other employment, occupation or business enterprise; provided, however, that you
may participate as a member of the board of directors or advisory board of other
entities and in professional organizations and civic and charitable
organizations; provided further, that any such positions are disclosed to the
Board or the Audit Committee thereof and do not materially interfere with your
duties and responsibilities as President and Chief Executive Officer.  You shall
be based in the Company’s principal offices, which currently are in Lexington,
Massachusetts

 

2.                                       Term.  The term of this Agreement shall
be for a three (3) year period commencing on the Effective Date unless
terminated earlier pursuant to Section 4 below (the “Initial Term”).  The term
of this Agreement shall automatically renew for additional three-year terms
(each, a “Renewal Term”) following the Initial Term and any Renewal Term unless
either party provides written notice to the other party at least sixty (60) days
before the end of the Initial Term or any Renewal Term, as applicable, that it
does not desire to renew this Agreement, in which case this Agreement shall
expire at the end of the Initial Term or any Renewal Term, as applicable.  The
Initial Term and any Renewal Term are referred to herein collectively as the
“Term.”  The “Effective Date” of this Agreement shall be the first day of your
employment with the Company, provided that such first day of employment occurs
prior to May 31, 2012.  For avoidance of doubt, if your first day of employment
does not occur by such date, then this Agreement shall terminate and be of no
further force or effect.

 

3.                                       Compensation and Benefits.  The Company
shall pay you the following compensation and benefits for all services rendered
by you under this Agreement:

 

--------------------------------------------------------------------------------


 

a)                                      Base Salary.  The Company will pay you a
base salary at the annualized rate of at least $500,000 (“Base Salary”), minus
withholdings as required by law and other deductions authorized by you, which
amount shall be paid in equal installments at the Company’s regular payroll
intervals, but not less often than monthly.  Your base salary may be increased
annually by the Board or the Compensation Committee in their sole discretion.

 

b)                                     Bonus.  You will be eligible to receive
an annual performance bonus (the “Annual Bonus”) of up to 75% of Base Salary for
each fiscal year during the Term of this Agreement beginning with the fiscal
year ending December 31, 2012 based on the extent to which, in the discretion of
the Board in consultation with you, you achieve or exceed specific and
measurable individual and Company performance objectives established by the
Board in consultation with you and communicated to you in advance. 
Notwithstanding the foregoing, your bonus opportunity with respect to the 2012
fiscal year shall be pro rated based on the length of your employment during
such fiscal year.  The exact amount of the bonus for any year during the Term
shall be determined by the Board in its sole discretion and may be more than the
target bonus in the event you achieve all of your personal and Company
performance objectives or less than the target bonus if you do not achieve all
of your personal and Company performance objectives.  The Company shall pay the
Annual Bonus no later than two and a half months after the end of the fiscal
year to which the applicable bonus relates.  Unless otherwise provided herein,
no bonus shall be deemed to have been earned by you for any year in which you
are not actively employed by the Company on the last day of the fiscal year to
which the bonus relates. In addition to the foregoing, effective on the first
payroll date after the Effective Date, the Company shall pay you a signing bonus
of $75,000, minus withholdings as required by law.

 

c)                                      Equity Compensation.  As a material
inducement to you accepting employment with the Company, effective on the first
day of your employment with the Company, you shall be granted an option with
respect to 300,000 shares of Common Stock of the Company with an exercise price
equal to the then fair market value of the Common Stock, and you shall be
granted restricted stock units with respect to 100,000 shares of Common Stock. 
The foregoing equity incentive awards shall be granted pursuant to the
inducement grant exception set forth in NASDAQ Listing Rule 5635(c)(4).  Such
equity incentive awards will not be issued under the Company’s existing equity
incentive plans and therefore, the stock option granted will not qualify as an
incentive stock option under Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”).  These equity incentive grants shall vest in equal
annual installments over a four year period commencing on the Effective Date. 
You shall be eligible to receive additional stock options or other equity
compensation in the future under the Company’s equity incentive plans as
determined by the Board or the Compensation Committee from time to time.

 

d)                                     Vacation.  You will receive four
(4) weeks of paid vacation per calendar year which shall accrue ratably on a
monthly basis.

 

2

--------------------------------------------------------------------------------


 

e)                                      Benefits.  You will be eligible to
participate in all group health, dental, 401(k), and other insurance and/or
benefit plans that the Company may offer to similarly situated executives of the
Company from time to time on the same terms as offered to such other executives.

 

f)                                        Business Expenses.  The Company will
reimburse you for all reasonable and usual business expenses incurred by you in
the performance of your duties hereunder in accordance with the Company’s
expense reimbursement policy.

 

4.                                       Termination.  Your employment with the
Company may be terminated prior to the expiration of the Term as follows:

 

a)                                      Death.  This Agreement shall terminate
automatically upon your death.

 

b)                                     Disability.  The Company may terminate
your employment in accordance with applicable laws in the event that you shall
be prevented, by illness, accident, disability or any other physical or mental
condition (to be determined by means of a written opinion of a competent medical
doctor chosen by mutual agreement of the Company and you or your personal
representative(s)) from substantially performing your duties and
responsibilities hereunder for one or more periods totaling one hundred and
twenty (120) days in any twelve (12) month period.

 

c)                                      By the Company for Cause.  The Company
may terminate your employment for “Cause” upon written notice to you.  For
purposes of this Agreement, “Cause” shall mean any of: (i) fraud, embezzlement
or theft against the Company or any of its affiliates; (ii) you are convicted
of, or plead guilty or no contest to, a felony; (iii) willful nonperformance by
you (other than by reason of illness) of your material duties hereunder and
failure to remedy such nonperformance within thirty (30) business days following
written notice from the Board identifying the nonperformance and the actions
required to cure it; or (iv) you commit an act of gross negligence, engage in
willful misconduct or otherwise act with willful disregard for the Company’s
best interests, and you fail to remedy such conduct within thirty (30) business
days following written notice from the Board identifying the gross negligence,
willful misconduct or willful disregard and the actions required to cure it (if
such conduct can be cured).

 

d)                                     By the Company Other Than For Death,
Disability or Cause.  The Company may terminate your employment other than for
Cause, disability or death upon thirty (30) days prior written notice to you.

 

e)                                      By You For Good Reason or Any Reason. 
You may terminate your employment at any time without Good Reason upon thirty
(30) days prior written notice to the Company and with Good Reason as described
in this Section 4(e).  For purposes of this Agreement, “Good Reason” shall mean
that any of the following occurs without your prior written consent: (i) a
material adverse change in your title, position, duties or responsibilities;
(ii)

 

3

--------------------------------------------------------------------------------


 

a material reduction by the Company in your Base Salary or your target Annual
Bonus opportunity in the total annual amount that you are then eligible to
receive, unless such reduction is in connection with a proportionate reduction
of compensation applicable to all other executive officers; (iii) any relocation
of your principal place of business to a location more than 50 miles from the
Company’s current executive offices in Lexington, MA; provided, however, that
this clause (iii) will not apply to the extent that any new office location is
less than 50 miles from your residence; or (iv) a material breach by the Company
of any of the terms or provisions of this Agreement. Before you may resign for
Good Reason, (i) you must provide written notice to the Company describing the
event, condition or conduct giving rise to Good Reason within 30 days of the
initial occurrence of the event, condition or conduct; (ii) the Company must
fail to remedy or cure the alleged Good Reason within the 30 day period after
receipt of such notice; and (iii) you must resign effective not later than 30
days after the end of the cure period.

 

5.                                       Payment Upon Termination.  In the event
that your employment with the Company terminates, you will be paid the
following:

 

a)                                      Termination for Any Reason.  In the
event that your employment terminates for any reason, the Company shall pay you
for the following items that were earned and accrued but unpaid as of the date
of your termination: (i) your Base Salary; (ii) a cash payment for all accrued,
unused vacation calculated at your then Base Salary rate; (iii) reimbursement
for any unpaid business expenses; and (iv) such other benefits and payments to
which you may be entitled by law or pursuant to the benefit plans of the Company
then in effect.  In addition, if your employment terminates due to your death,
the Board shall determine the extent to which any of the individual performance
objectives established by the Board pursuant to Section 3(b) above were met as
of the time of your death.  If, based on that determination, the Board
determines that a bonus is due, the Company shall pay your estate an amount
equal to such bonus, pro-rated for the portion of the fiscal year elapsed as of
the time of your death.

 

b)                                     Termination Without Cause or for Good
Reason.  In addition to the payments provided for in Section 5(a), in the event
that (i) the Company terminates your employment other than for death, disability
or Cause pursuant to Section 4(d) or you terminate your employment for Good
Reason pursuant to Section 4(e); (ii) you comply fully with all of your
obligations under all agreements between the Company and you; and (iii) you
execute, deliver to the Company, within 60 days of the termination of your
employment, and do not revoke a general release (in a form acceptable to the
Company) releasing and waiving any and all claims that you have or may have
against the Company, its directors, officers, employees, agents, successors and
assigns with respect to your employment (other than any obligation of the
Company set forth herein which specifically survives the termination of your
employment), then the Company will provide you with twenty-four (24) months of
severance pay based on your then current Base Salary minus withholdings as
required by law. The foregoing severance shall be paid in equal installments
over the severance period in accordance with the Company’s usual payroll
schedule, commencing on the date that the release referred to above may no
longer be revoked.  This Section 5(b) shall not apply during the one year period
following a Change of

 

4

--------------------------------------------------------------------------------


 

Control (as defined below), in which case Section 5(c) shall apply. 
Notwithstanding anything to the contrary herein, if any of the payments and
benefits provided for in this Section 5(b) constitute non-qualified deferred
compensation subject to Section 409A of the Code and the sixty (60) day period
in which you must execute the release begins in one calendar year and ends in
another, the payments and benefits provided for in this Section 5(b) shall
commence, be made or become effective in the later calendar year.

 

c)                                      Change of Control. In the event that
(i) within one year from the date a Change of Control (as defined below) of the
Company occurs, the Company (for purposes of this section, such term to include
its successor) terminates your employment other than for Cause pursuant to
Section 4(c), death or disability or you terminate your employment with Good
Reason; (ii) you comply fully with all of your obligations under all agreements
between the Company and you; and (iii) within 60 days of termination of your
employment you execute and deliver to the Company and do not revoke a general
release (in a form acceptable to the Company) releasing and waiving any and all
claims that you have or may have against the Company and its directors,
officers, employees, agents, successors and assigns with respect to your
employment (other than any obligation of the Company set forth herein which
specifically survives the termination of your employment), then:

 

·                  the Company will pay you severance pay equal to the
Applicable Number of Months based on your then current Base Salary (minus
withholdings as required by law), with such severance to be paid in equal
installments over the severance period in accordance with the Company’s usual
payroll schedule, commencing on the date that the release referred to above may
no longer be revoked.  The term “Applicable Number of Months” shall mean 12
months, if the Change of Control occurs prior to the six month anniversary of
the Effective Date; 18 months, if the Change of Control occurs after the six
month anniversary but prior to the twelve month anniversary of the Effective
Date; and 24 months, if the Change of Control occurs after the 12 month
anniversary of the Effective Date;

·                  the Company will pay you, on the first payroll date after the
revocation period of the release set forth above expires, in a lump sum, the
Applicable Multiple of your target annual bonus amount (minus withholdings as
required by law)for the year in which the Change of Control occurs.  The term
“Applicable Multiple” shall mean one times (1X), if the Change of Control occurs
prior to the six month anniversary of the Effective Date; one and one-half times
(1.5X), if the Change of Control occurs after the six month anniversary but
prior to the twelve month anniversary of the Effective Date; and two times (2X),
if the Change of Control occurs after the 12 month anniversary of the Effective
Date;

·                  the Company will pay or reimburse you for the premiums for
continued coverage for you and your eligible dependents in the same amounts and
for the same coverage in effect immediately prior to your termination from
employment, under the Company’s group health and dental plans until the earlier
of: (i) twelve (12) months from the date of

 

5

--------------------------------------------------------------------------------


 

termination of your employment; or (ii) the date you are provided with health
and dental coverage by another employer’s health and dental plan (and, for
purposes of clarity, if the Company is unable to extend coverage to you under
its group health and dental plans due to your termination from active employment
status, then, to receive this benefit, you must elect continuation coverage
under COBRA and/or purchase an individual insurance policy, and the Company
shall have no obligation to pay or reimburse insurance premiums or otherwise
provide coverage if you fail to elect COBRA or obtain an individual policy); and

·                  all unvested outstanding stock options, restricted stock
units and other equity incentives that were granted to you before the Change of
Control occurred shall, without further action, become vested in full on the
date that the release referred to above may no longer be revoked.

 

For purposes of this Agreement, “Change of Control” shall mean the first to
occur of any of the following: (a) any “person” or “group” (as defined in the
Securities Exchange Act of 1934, as amended) becomes the beneficial owner of a
majority of the combined voting power of the then outstanding voting securities
with respect to the election of the Board of Directors of the Company; (b) any
merger, consolidation or similar transaction involving the Company; other than a
transaction in which the stockholders of the Company immediately prior to the
transaction hold immediately thereafter in the same proportion as immediately
prior to the transaction not less than 50% of the combined voting power of the
then voting securities with respect to the election of the Board of Directors of
the resulting entity; (c) any sale of all or substantially all of the assets of
the Company; or (d) any other acquisition by a third party of all or
substantially all of the business or assets of the Company, as determined by the
Board of Directors, in its sole discretion.  The payments, benefits and
acceleration of vesting of stock options, restricted stock units and other
equity incentives provided in this Section 5(c) shall override and replace with
respect to you any Company wide policy with respect to payments, benefits and/or
acceleration of vesting upon a Change of Control.  After the one year period
following a Change of Control, this Section 5(c) shall no longer apply, and
Section 5(b) shall continue to apply.  In the event that upon a Change of
Control, the Company or the successor to or acquiror of the Company’s business
(whether by sale of outstanding stock, merger, sale of substantially all the
assets or otherwise) elects not to assume all the then unvested outstanding
stock options, restricted stock units and other equity incentives that were
granted to you before the Change of Control occurred, such securities shall
immediately without further action become vested in full effective no later than
the effective date of the Change of Control and you shall receive the value of
such stock options, restricted stock units and other equity incentives as
provided in the applicable acquisition agreement (or if no such provision is
made, in the applicable equity incentive plan).

 

Notwithstanding anything to the contrary herein, if any of the payments and
benefits provided for in this Section 5(c) constitute non-qualified deferred
compensation subject to Section 409A and the sixty (60) day period in which you
must execute the release begins in one calendar year

 

6

--------------------------------------------------------------------------------


 

and ends in another, the payments and benefits provided for in this
Section 5(b) shall commence, be made or become effective in the later calendar
year.

 

d)                                     Death/Disability.  In addition to the
payments provided for in Section 5(a), in the event of your death or the
termination of your employment due to your disability in accordance with
Section 4(b) above, all unvested outstanding stock options, restricted stock
units and other equity incentives that were held by you at the time of your
death or termination of employment due to disability shall immediately become
fully vested and, with respect to stock options, exercisable by you or your
personal representatives, heirs or legatees, as the case may be, at any time
prior to the expiration of one (1) year from the date of your death or
disability, but in no event after the expiration of the term of the applicable
equity award agreement.

 

6.                                       Nonsolicitation Covenant.  In exchange
for the consideration provided by this Agreement, you shall not, for a period of
one year following the termination of your employment with the Company for any
reason, directly or indirectly, whether through your own efforts, or in any way
assisting or employing the assistance of any other person or entity (including,
without limitation, any consultant or any person employed by or associated with
any entity with which you are employed or associated), recruit, solicit or
induce (or in any way assist another in recruiting, soliciting or inducing) any
employee or consultant of the Company to terminate his or her employment or
other relationship with the Company.

 

7.                                       Assignment.  This Agreement and the
rights and obligations of the parties hereto shall bind and inure to the benefit
of any successor of the Company by reorganization, merger or consolidation and
any assignee of all or substantially all of its business and properties. 
Neither this Agreement nor any rights or benefits hereunder may be assigned by
you, except that, upon your death, your earned and unpaid economic benefits will
be paid to your heirs or beneficiaries.

 

8.                                       Interpretation and Severability.  It is
the express intent of the parties that (a) in case any one or more of the
provisions contained in this Agreement shall for any reason be held to be
excessively broad as to duration, geographical scope, activity or subject, such
provision shall be construed by limiting and reducing it as determined by a
court of competent jurisdiction, so as to be enforceable to the fullest extent
compatible with applicable law; and (b) in case any one or more of the
provisions contained in this Agreement cannot be so limited and reduced and for
any reason is held to be invalid, illegal or unenforceable, such invalidity,
illegality or unenforceability shall not affect the other provisions of this
Agreement, and this Agreement shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.

 

9.                                       Notices.  Any notice that you or the
Company are required to give the other under this Agreement shall be given by
personal delivery, recognized overnight courier service, or registered or
certified mail, return receipt requested, addressed in your case to you at your
last address of record with the Company, or at such other place as you may from
time to time designate in writing, and, in the case of the Company, to the
Company at its principal office, or

 

7

--------------------------------------------------------------------------------


 

at such other office as the Company may from time to time designate in writing. 
The date of actual delivery of any notice under this Section 9 shall be deemed
to be the date of receipt thereof.

 

10.                                 Waiver.  No consent to or waiver of any
breach or default in the performance of any obligation hereunder shall be deemed
or construed to be a consent to or waiver of any other breach or default in the
performance of any of the same or any other obligations hereunder.  No waiver
hereunder shall be effective unless it is in writing and signed by the waiving
party.

 

11.                                 Complete Agreement; Modification.  This
Agreement sets forth the entire agreement of the parties with respect to the
subject matter hereof, and supersedes any previous oral or written
communications, negotiations, representations, understandings, or agreements
between them.  Any modification of this Agreement shall be effective only if set
forth in a written document signed by you and a duly authorized officer of the
Company.

 

12.                                 Headings.  The headings of the Sections
hereof are inserted for convenience only and shall not be deemed to constitute a
part, or affect the meaning, of this Agreement.

 

13.                                 Counterparts.  This Agreement may be signed
in two (2) counterparts, each of which shall be deemed an original and both of
which shall together constitute one agreement.

 

14.                                 Choice of Law; Jurisdiction.  This Agreement
shall be deemed to have been made in the Commonwealth of Massachusetts, and the
validity, interpretation and performance of this Agreement shall be governed by,
and construed in accordance with, the laws of Massachusetts, without regard to
conflict of law principles.  You hereby consent and submit without limitation to
the jurisdiction of courts in Massachusetts in connection with any action
arising out of this Agreement, and waive any right to object to any such forum
as inconvenient or to object to venue in Massachusetts.  You agree that, in any
action arising out of this Agreement, you will accept service of process by
registered mail or the equivalent directed to your last known address or by such
other means permitted by such court.

 

15.                                 Advice of Counsel; No Representations.  You
acknowledge that you have been advised to review this Agreement with your own
legal counsel, that prior to entering into this Agreement, you have had the
opportunity to review this Agreement with your attorney, and that the Company
has not made any representations, warranties, promises or inducements to you
concerning the terms, enforceability or implications of this Agreement other
than as are contained in this Agreement.

 

16.                                 I.R.C. § 409A.  Notwithstanding anything to
the contrary set forth herein, any payments and benefits provided under this
Agreement that constitute “deferred compensation” within the meaning of
Section 409A of the Code and the regulations and other guidance thereunder and
any state law of similar effect (collectively, the “Section 409A”) shall not
commence in connection with your termination of employment unless and until you
have also

 

8

--------------------------------------------------------------------------------


 

incurred a “separation from service” (as such term is defined in Treasury
Regulation Section 1.409A-1(h) (the “Separation From Service”), unless the
Company reasonably determines that such amounts may be provided to you without
causing you to incur the additional 20% tax under Section 409A.

 

It is intended that each installment of severance pay provided for in this
Agreement is a separate “payment” for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(i).  For the avoidance of doubt, it is intended that
severance payments set forth in this Agreement satisfy, to the greatest extent
possible, the exceptions from the application of Section 409A provided under
Treasury Regulation Sections 1.409A-1(b)(4), 1.409A-1(b)(5), and 1.409A-1(b)(9).

 

If the Company (or, if applicable, the successor entity thereto) determines that
any payments or benefits constitute “deferred compensation” under Section 409A
and you are, on the termination of service, a “specified employee” of the
Company or any successor entity thereto, as such term is defined in
Section 409A(a)(2)(B)(i) of the Code, then, solely to the extent necessary to
avoid the incurrence of the adverse personal tax consequences under
Section 409A, the timing of the payments and benefits shall be delayed until the
earlier to occur of: (a) the date that is six months and one day after your
Separation From Service, or (b) the date of your death (such applicable date,
the “Specified Employee Initial Payment Date”).  On the Specified Employee
Initial Payment Date, the Company (or the successor entity thereto, as
applicable) shall (i) pay to you a lump sum amount equal to the sum of the
payments and benefits that you would otherwise have received through the
Specified Employee Initial Payment Date if the commencement of the payment of
such amounts had not been so delayed pursuant to this Section and (ii) commence
paying the balance of the payments and benefits in accordance with the
applicable payment schedules set forth in this Agreement.

 

17.                                 Survival.  Provisions of this Agreement
which by their terms must survive the termination of this Agreement in order to
effectuate the intent of the parties will survive any such termination, whether
by expiration of the Term, termination of your employment, or otherwise, for
such period as may be appropriate under the circumstances. Such provisions
include, without limitation, Sections 5 and 6 of this Agreement.

 

18.                                 Excise Tax-Related Provisions.  If any
payment or benefit you would receive pursuant to this Agreement or any other
agreement (“Payment”) would (a) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and (b) be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), then such Payment shall
be adjusted so that it would equal the Reduced Amount.  The “Reduced Amount”
shall be the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax.  If a reduction in payments or
benefits constituting “parachute payments” is necessary so that the Payment
equals the Reduced Amount, any such reduction will occur in a manner necessary
to provide you with the greatest post-reduction economic benefit after taking
into account all applicable federal, state and local employment taxes, income
taxes and the Excise Tax (all computed at the highest applicable marginal
rate).  If more than one manner of reduction of Payments necessary to arrive at
the Reduced Amount yields the greatest economic

 

9

--------------------------------------------------------------------------------


 

benefit to you, the Payments will be reduced pro rata (the “Pro Rata Reduction
Method”). Notwithstanding the foregoing, if the Pro Rata Reduction Method would
result in any portion of the Payment being subject to taxes pursuant to
Section 409A of the Code, then the Pro Rata Reduction Method shall be modified
so as to avoid the imposition of taxes pursuant to Section 409A of the Code as
follows: (A) as a first priority, the modification shall preserve to the
greatest extent possible, the greatest economic benefit for you as determined on
an after-tax basis; (B) as a second priority, Payments that are contingent on
future events (e.g., being terminated without Cause), shall be eliminated before
Payments that are not contingent on future events; and (C) as a third priority,
Payments that are “deferred compensation” within the meaning of Section 409A of
the Code shall be reduced before Payments that are not “deferred compensation”
within the meaning of Section 409A of the Code.

 

19.                                 Legal Expenses.  The Company hereby agrees
to reimburse you for your legal expenses in connection with the negotiation and
execution of this Agreement; provided, however, that in no event shall the
amount reimbursed under this Section 19 exceed $10,000.  You shall submit the
invoice for such legal services for reimbursement within 30 days of the
Effective Date and the Company shall reimburse you within 30 days after your
submission of such invoice.  Other than as provided in the preceding sentence,
each party shall bear its own expenses in connection with the negotiation and
execution of this Agreement.

 

10

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the Company and you have executed this Agreement as of the
day and year first set forth above.

 

 

 

 

 

 

 

AMAG Pharmaceuticals, Inc.

 

 

 

 

 

 

 

 

By:

/s/ Michael Narachi

 

 

Name: Michael Narachi

 

 

Title: Chairman of the Board

 

 

 

 

 

 

 

 

/s/ William K. Heiden

 

 

William K. Heiden

 

 

--------------------------------------------------------------------------------